Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF *SEALED*
                        Document 1-1
                                  Document
                                     Filed 01/19/21
                                            1-1 FiledPage
                                                      01/15/21
                                                          1 of 11Page
                                                                  PageID
                                                                      1 of#:112
Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF *SEALED*
                        Document 1-1
                                  Document
                                     Filed 01/19/21
                                            1-1 FiledPage
                                                      01/15/21
                                                          2 of 11Page
                                                                  PageID
                                                                      2 of#:113
Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF *SEALED*
                        Document 1-1
                                  Document
                                     Filed 01/19/21
                                            1-1 FiledPage
                                                      01/15/21
                                                          3 of 11Page
                                                                  PageID
                                                                      3 of#:114




                                      Figure One
Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF *SEALED*
                        Document 1-1
                                  Document
                                     Filed 01/19/21
                                            1-1 FiledPage
                                                      01/15/21
                                                          4 of 11Page
                                                                  PageID
                                                                      4 of#:115




             Figure Two                                      Figure Three
Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF *SEALED*
                        Document 1-1
                                  Document
                                     Filed 01/19/21
                                            1-1 FiledPage
                                                      01/15/21
                                                          5 of 11Page
                                                                  PageID
                                                                      5 of#:116




               Figure Four                                Figure Five
Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF *SEALED*
                        Document 1-1
                                  Document
                                     Filed 01/19/21
                                            1-1 FiledPage
                                                      01/15/21
                                                          6 of 11Page
                                                                  PageID
                                                                      6 of#:117




                                      Figure Six




                                     Figure Seven
Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF *SEALED*
                        Document 1-1
                                  Document
                                     Filed 01/19/21
                                            1-1 FiledPage
                                                      01/15/21
                                                          7 of 11Page
                                                                  PageID
                                                                      7 of#:118




                 Figure Eight                               Figure Nine
Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF *SEALED*
                        Document 1-1
                                  Document
                                     Filed 01/19/21
                                            1-1 FiledPage
                                                      01/15/21
                                                          8 of 11Page
                                                                  PageID
                                                                      8 of#:119




               Figure Ten                                 Figure Eleven
Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF Document
                        *SEALED*1-1
                                  Document
                                    Filed 01/19/21
                                            1-1 Filed
                                                    Page
                                                      01/15/21
                                                         9 of 11 Page
                                                                 PageID
                                                                      9 of#:1110
Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF Document
                        *SEALED*1-1
                                  Document
                                    Filed 01/19/21
                                            1-1 Filed
                                                    Page
                                                      01/15/21
                                                         10 of 11
                                                                Page
                                                                  PageID
                                                                     10 of#:1111
Case
 Case1:21-mj-00016-JPM
      1:21-mj-00081-ZMF Document
                        *SEALED*1-1
                                  Document
                                    Filed 01/19/21
                                            1-1 Filed
                                                    Page
                                                      01/15/21
                                                         11 of 11
                                                                Page
                                                                  PageID
                                                                     11 of#:1112
